Citation Nr: 1626707	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  08-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder. 

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought.  

The Board notes the Veteran has variously claimed he is entitled to service connection for PTSD and bipolar disorder.  The Board has recharacterized his claim more generally as one of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In September 2013, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In March 2016, he was offered the opportunity for another optional Board hearing.  He was informed that he had 30 days to respond to the offer and if he did not respond, it would be assumed that he did not want another hearing.  The Veteran did not respond and the Board shall proceed with appellate review.  

In February 2014, the matters were previously before the Board.  At that time, the Board determined that there was new and material evidence to reopen the previously denied claims of service connection for a psychiatric disorder, to include PTSD, and a low back disability.  The de novo claims for a psychiatric disorder and low back disability, as well as the claim for a bilateral hip disability, were remanded to the RO for further development and adjudication. 

The Board has determined there was not the acceptable substantial compliance with the remand directives as concerning the claims for an acquired psychiatric disorder and right hip disability, since there are deficiencies in the VA compensation examination opinions.  Thus, the Board is again remanding these claims.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Consider also that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

While the case was in remand status, the RO awarded service connection for left hip strain with degenerative joint disease (DJD); consequently, there no longer remains a claim at controversy.  See October 2014 Rating Decision.  The issue on appeal has been recharacterized accordingly. 

The claims for an acquired psychiatric disorder and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative medical and other evidence of record preponderates against finding that the Veteran's low back disability is due to disease, injury, or event during his active military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by way of letter dated in September 2008.  

As concerning the additional obligation to assist him in fully developing the evidence pertinent to his claim, VA has obtained his service treatment and personnel records, also the records of his evaluation and treatment since service, and provided him adequate VA compensation examinations, including for medical nexus opinions that were needed concerning the origin of the claimed disability, particularly insofar as their posited relationship with his service.  

All known and available records relevant to the issue on appeal have been obtained and associated with the virtual record; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.  While there is documentation suggesting VA hospitalizations from October 2014 and January 2015, this documentation lists other disabilities and does not suggest treatment of the low back.  Therefore, efforts need not be made to obtain any corresponding medical records.


II. Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including arthritis and organic neurological disorders, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If no presumptions apply to a claim, there must be probative evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the relevant evidence of record, so both the medical and lay evidence, and an evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence. Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran asserts that his low back disability is the result of jumping out a two-story window, hitting a tree, and not landing on his feet, during service. 

The Veteran has been variously diagnosed with lumbar strain, lumbar derangement, and mild degenerative disc disease (DDD) and thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute, however, is whether this disease incepted during his service, or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against the claim.

In this case, the Veteran's service treatment records show he complained of lower back pain of one day duration in August 1972.  No diagnosis was rendered.  He next complained of low back pain of five days duration in March 1974.  He was given back exercises and again no diagnosis was given.  In October 1974, he reported head and back aches.  He was diagnosed with cold syndrome.  An entry dated in July 1975 shows that he fell out of tree , but sustained trauma to his right wrist and lower abdominal region only.  There were no complaints or findings referable to his low back.  

To the extent the Veteran is asserting that he has had continuing or ongoing problems with his low back since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology since his service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, there were no further complaints or treatment for his back in service after March 1974.  As indicated above, the treatment in October 1974 was instead for a cold.  There was no indication the Veteran's back was injured in July 1975, either in the way of relevant subjective complaints or objective clinical finding such as a pertinent diagnosis.  

The Veteran's service ended in September 1975, and the first post-service documented complaints of low back pain are on VA examination in May 1987, so not until some 12 years later.  At that time, the Veteran indicated he got hit in the back with a heavy object, but the exam was insignificant and he was not placed off duty.  He reported a little pain once every couple of months causing him to lay down for a while to "cool off."  The examiner found that the Veteran's history and examination were unimpressive and concluded that as a result, the Veteran did not have any major disability.  The Board notes that previously, on VA examination in September 1985, there were no complaints pertaining to the low back.  Moreover, on VA examination in May 1986, the Veteran reported a history of low back strain in service, but informed the examiner that it was a transient problem with no recent problems.  A history of low back pain was considered inactive at that point.  The first findings of mild DDD was on x-ray dated in August 1997.  

Thus, the evidence of record reveals there was a prolonged period following conclusion of his service (12 years) without relevant medical complaint or treatment, and this may be considered as evidence against the claim, albeit cannot be the sole or only basis for denying the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

As a chronic (meaning permanent) low back disability was not shown during service or for many years thereafter, service connection may only be granted if there is some competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible evidence, even after the Veteran was examined by VA in 2012 and in 2014 on remand.

After reviewing the claims file (including the service treatment records) and physically examining the Veteran, the 2012 VA examiner concluded that the Veteran's low back strain was less likely than not to have been incurred in or caused by service.  The examiner reasoned that the service treatment records contained short term back pain on only two occasions.  The examiner noted that physical examinations performed by VA in 1986 and 1987 were normal, as were x-rays.  The examiner further reasoned that today's examination and x-rays were also normal.   

The July 2014 VA examiner reviewed the 2012 VA examination report, as well as the claims file, and agreed with the opinion that the Veteran's low back strain was less likely than not related to service.  The examiner reasoned that it was unrelated to service not only because of minor short-term back issues in 1972 and 1974, but because his findings on back imaging and examination that day were also relatively minor.  The examiner also noted an intercurrent back stabbing injury in 1984.  The examiner also noted that the pain from the Veteran's now service-connected left hip disability may also being interpreted as back pain.  

The Board realizes the Veteran is competent to report symptoms of low back pain.  The Veteran, however, is not competent to determine whether these symptoms are a manifestation of a disability or disease owing to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Medical evidence, not just lay evidence, is required to establish this association.  In this regard, the Veteran's lay contentions are substantially outweighed in terms of probative value by the unfavorable VA examination opinion described above.

In sum, a chronic low back disability was not diagnosed during service or for many years thereafter.  The competent and credible medical evidence of record does not support finding that a low back disorder is related or attributable to the Veteran's active duty service.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal therefore must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a low back disability is denied. 


REMAND

The Veteran is also claiming entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, and a right hip disability.  A preliminary review of the record on appeal, however, reveals these other claims are not ripe for appellate disposition.

In the prior February 2014 remand, the Board determined that VA examinations were necessary to determine the etiology of the claimed acquired psychiatric and bilateral hip disabilities.  Specifically, the VA psychiatric examiner was asked to provide an opinion as to whether any psychiatric disorder was related to service.  The VA examiner tasked to examine the Veteran's hips was asked to determine whether his bilateral hip disability was related to any incident of the Veteran's military service, to include falling from a tree in July 1975. 

The VA opinions obtained in response to these requests were rendered in July 2014, but unfortunately they are not compliant with the Board's remanded directives.  Notably, the psychiatric examiner found it was less likely than not that the Veteran had PTSD related to his military service; however, the examiner failed to provide an opinion as to whether his bipolar disorder was related to service.  The hip examiner found that early degenerative joint disease (DJD) of the left hip was at least as likely as not related to the fall in service in 1975, but failed to provide an opinion on the right hip DJD.  Consequently, the Board must obtain additional comment on these determinative issues to ensure the opinions are adequate.  Barr, 21 Vet. App. at 312.

Finally, the Board notes that no supplemental statement of the case (SSOC) was issued for the right hip disability claim that addressed the July 2014 VA examination, as required by regulation.  See 38 C.F.R. §§ 19.31, 19.37.  Under these circumstances, the Board also has no alternative but to remand the matter on appeal for AOJ consideration of the additional evidence received, in the first instance, and for issuance of an SSOC reflecting such consideration.  Id.

Accordingly, the case is REMANDED for the following action:

1.  If available to provide still further comment, obtain an addendum opinion from the examiner who rendered the July 2014 VA psychiatric opinion.  Otherwise the opinion must be rendered by someone with the necessary qualifications or competence to comment.  The examiner is requested to review the claims file and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bipolar disorder, or any other current psychiatric disorder, is related to service, including the in-service sexual trauma and being locked in a guard shack fearing for his safety as he has described.   In formulating an opinion, the examiner must comment on the clinical significance of any in-service behavior or performance changes subsequent to the incidents alleged by the Veteran including the Veteran's decreased performance evaluations and court-martial charges.  This opinion must be supported by a detailed rationale.

 2.  If available to provide still further comment, obtain an addendum opinion from the examiner who rendered the July 2014 VA hip opinion.  Otherwise the opinion must be rendered by someone with the necessary qualifications or competence to comment.  The examiner is requested to review the claims file and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip DJD is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the service treatment records (including falling from a tree in July 1975), relevant post-service medical evidence, and the Veteran's allegations of continuity of symptomatology since service.   If the examiner concludes that the Veteran's right hip disability is not related to service, the examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip disability is caused or aggravated (beyond the natural progression of the disease) by his service-connected left hip disability.  The opinion must be supported by a detailed rationale.

3.  Then readjudicate these remaining claims in light of this and all other additional evidence, to include that which was previously obtained in response to the February 2014 Board remand.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
                                     A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


